Name: Commission Regulation (EEC) No 1317/91 of 21 May 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126/8 Official Journal of the European Communities 22. 5. 91 COMMISSION REGULATION (EEC) No 1317/91 of 21 May 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1282/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 f), as last amended by Regulation (EEC) No 1293/91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 22 May 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 22 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66 . (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 125, 20 . 5. 1991 , p. 51 . O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 62. (8) OJ No L 122, 17. 5. 1991 , p. 37. (9) OJ No L 266, 28 . 9 . 1983, p. 1 . 22. 5 . 91 No L 126/9Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period ?0 3rd period 8 0 4th period 9 (') 5th period loo 1 . Gross aids (ECU) : I I  Spain 0,000 0,000 8,539 9,539 9,539 9,539  Portugal 26,285 26,085 15,509 16,509 16,509 16,509  Other Member States 19,315 19,115 8,539 9,539 9,539 9,539 2. Final aids : ||\ \ l Seed harvested and processed in : Il\ \ I  Federal Republic of Germany (DM) 45,47 45,00 20,10 22,46 22,46 22,46  Netherlands (Fl) 51,23 50,70 22,65 25,30 25,30 25,30  BLEU (Bfrs/Lfrs) 937,86 928,15 414,62 463,18 463,18 463,18  France (FF) 152,50 150,92 67,42 75,32 75,32 75,32  Denmark (Dkr) 173,45 171,65 76,68 85,66 85,66 85,66  Ireland ( £ Irl) 16,974 16,798 7,504 8,383 8,383 8,383  United Kingdom ( £) 14,812 14,653 6,326 7,122 7,122 7,115  Italy (Lit) 34 022 33 670 15 041 16 802 16 802 16 739  Greece (Dr) 3 766,15 3 703,70 1 116,51 1 340,77 1 340,77 1 228,82  Spain (Pta) 0,00 0,00 1 453,54 1 592,23 1 592,23 1 575,87  Portugal (Esc) 5 535,62 5 494,58 3 305,78 3 510,97 3 510,97 3 466,90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 0 3rd period 8 (') 4th period 9 0 5th period 10 (1) 1 . Gross aids (ECU) :  Spain 0,000 0,000 11,039 12,039 12,039 12,039  Portugal 28,785 28,585 18,009 19,009 19,009 19,009  Other Member States 21,815 21,615 11,039 12,039 12,039 12,039 2. Final aids : IIIl\ \ Seed harvested and processed in : \ \  Federal Republic of Germany (DM) 51,36 50,89 25,99 28,34 28,34 28,34  Netherlands (Fl) 57,87 57,34 29,28 31,93 31,93 31,93  BLEU (Bfrs/Lfrs) 1 059,26 1 049,54 536,01 584,57 584,57 584,57  France (FF) 172,24 170,66 87,16 95,06 95,06 95,06  Denmark (Dkr) 195,90 194,10 99,13 108,11 108,11 108,11  Ireland ( £ Irl) 19,170 18,995 9,701 10,580 10,580 10,580  United Kingdom ( £) 16,761 16,602 8,275 9,070 9,070 9,064  Italy (Lit) 38 426 38 074 19 445 21 206 21 206 21 143  Greece (Dr) 4 323,41 4 260,96 1 673,77 1 898,04 1 898,04 1 786,08  Spain (Pta) 73,30 44,15 1 835,78 1 974,47 1 974,47 1 958,11  Portugal (Esc) 6 057,31 6 016,27 3 827,47 4 032,66 4 032,66 3 988,59 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. No L 126/ 10 Official Journal of the European Communities 22. 5 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 (') 4th period _ 9 0 1 . Gross aids (ECU) :  Spain 29,875 29,177 28,974 22,166 22,166  Portugal 38,820 38,135 37,935 29,292 29,292  Other Member States 26,580 25,895 25,695 17,052 17,052 2. Final aids : ||I (a) Seed harvested and processed in (2) : l  Federal Republic of Germany I (DM) 62,57 60,96 60,49 40,14 40,14  Netherlands (Fl) 70,51 68,69 68,16 45,23 45,23  BLEU (Bfrs/Lfrs) 1 290,63 1 257,37 1 247,65 827,98 827,98  France (FF) 209,87 204,46 202,88 134,64 134,64  Denmark (Dkr) 238,69 232,53 230,74 153,13 153,13  Ireland ( £ Irl) 23,358 22,756 22,580 14,985 14,985  United Kingdom ( £) 20,475 19,930 19,771 12,952 12,952  Italy (Lit) 46 819 45 613 45 260 30 036 30 036  Greece (Dr) 5 383,71 5 195,81 5 109,64 2 950,71 2 950,71  Portugal (Esc) 8 149,16 8 008,61 7 967,57 6 181,78 6 181,78 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 4 677,67 4 575,97 4 545,73 3 532,30 3 532,30  in another Member State (Pta) 4 736,67 4 636,83 4 607,15 3 606,31 3 606,31 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular with :  the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1 990/9 1 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,061800 2,060090 2,058680 2,057260 2,057260 2,054170 Fl 2,320300 2,318810 2,317430 2,315920 2,315920 2,312220 Bfrs/Lfrs 42,374000 42,334700 42,311699 42,281800 42,281800 42,212900 FF 6,974370 6,969750 6,965250 6,962110 6,962110 6,948580 Dkr 7,877510 7,877160 7,876400 7,875540 7,875540 7,871730 £Irl 0,769984 0,770043 0,769797 0,770150 0,770150 0,770487 £ 0,693808 0,694960 0,695682 0,696294 0,696294 0,697573 Lit 1 525,87 1 527,35 1 529,01 1 530,63 1 530,63 1 536,27 Dr 225,17900 227,00800 229,13700 230,99400 230,99400 236,70000 ' Esc 178,84200 178,96800 179,18100 179,65500 179,65500 181,73300 Pta 127,25100 127,60700 127,91500 128,21300 128,21300 128,90000